  Case 19-15104           Doc 16        Filed 06/14/19 Entered 06/14/19 16:24:46             Desc Main
                                          Document     Page 1 of 3


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In Re:                                                Case No. 19-15104
                                                      Chapter 13
         Tarhonda Jones,                              Plan filed on May 25, 2019
                                                      Confirmation Hearing: July 11, 2019
                          Debtor.                     Honorable Timothy A. Barnes

                            OBJECTION TO CONFIRMATION OF PLAN

         NOW COMES Bank of America, N.A. (hereinafter referred to as "Creditor"), a secured creditor

herein by its attorneys, Heavner, Beyers & Mihlar, LLC, and moves this Honorable Court for an Order

denying confirmation of Debtor's plan filed May 25, 2019, and in support thereof states as follows:

         1.      This Court has jurisdiction pursuant to 28 U.S.C. Section 1334 and Local Rule 40.3.1 of

the United States District Court for the Northern District of Illinois.

         2.      Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code on

May 25, 2019. The Debtor's Chapter 13 Plan has not yet been confirmed.

         3.      Said Creditor is a mortgage holder or servicer on the property commonly known as

18028 Greenview Ter, Country Club Hills, Illinois 60478-5166.

         4.      The Debtor's plan proposes a monthly payment of $750.00 for 60 months to the Standing

Trustee for the benefit of creditors.

         5.      That the Debtor has used the District's model plan for her Chapter 13 plan and said model

contains language negatively impacting the Creditor.

         6.      The Debtor filed a Chapter 13 Plan proposing to pay mortgage arrears to creditor, Bank

of America, in the amount of $26,787.00 and monthly ongoing post-petition payments in the amount of

$1,569.00.

         7.      Creditor objects to confirmation of any plan that proposes to cure Creditor's pre-petition

arrearage and provide for post-petition payments.

         8.      The Debtor's bankruptcy was not filed in good faith and the Debtor's plan was not

proposed in good faith.
  Case 19-15104           Doc 16     Filed 06/14/19 Entered 06/14/19 16:24:46                Desc Main
                                       Document     Page 2 of 3


          9.      That on July 30, 2007, Tarhonda Jones and Maurice Jones, executed a Note and

Mortgage with respect to the property located at 18028 Greenview Ter, Country Club Hills, Illinois

60478-5166.

          10.     Since the inception of the Note and Mortgage the Debtor and Co-Debtor have instituted

the following seven bankruptcy proceedings:

                   A.        Bankruptcy case number 09-19130, a Chapter 13 case filed on May 27, 2009, by
          Tarhonda Jones, Debtor. On August 13, 2009, the case was dismissed on a Motion by the Trustee
          for failure to file plan.
                  B.     Bankruptcy case number 09-35811, a Chapter 13 case filed on September 27,
          2009, by Tarhonda Jones, Debtor. On November 18, 2014, the Debtor was discharged.
                 C.       Bankruptcy case number 17-00776, a Chapter 7 case filed on January 11, 2017,
          by Maurice Jones and Tarhonda Waller-Jones, Debtors. Movant was granted relief from the
          automatic stay effective February 15, 2017. On April 11, 2017, the Debtors were discharged.
                 D.      Bankruptcy case number 17-13082, a Chapter 13 case filed on April 26, 2017, by
          Maurice Jones, Debtor. Movant was granted relief from the automatic stay effective August 14,
          2017. On November 6, 2017, the case was dismissed on a Motion by the Trustee for failure to
          make plan payments.
                  E.       Bankruptcy case number 17-33696, a Chapter 13 case filed on November 10,
          2017, by Maurice Jones, Debtor. Movant filed a Motion for Relief on January 22, 2019, which
          was mooted due to dismissal. On March 11, 2019, the case was dismissed on a Motion by the
          Trustee for failure to make plan payments.
                  F.      Bankruptcy Case Number 19-11749, a Chapter 13 case filed on April 24, 2019,
          by Maurice Jones, Debtor. The Order denying Debtor’s Motion to Extend the Automatic Stay
          was entered by this Court on May 14, 2019.
                   G.     The Debtor filed the seventh case affecting the Property on May 25, 2019, the
          instant case.

           11.    Creditor has been forced to cancel or postpone the foreclosure proceedings due to

multiple bankruptcy filings.

          12.     There has been no change of circumstances which would justify a seventh bankruptcy

filing.

          13.     If the plan is confirmed as filed, it may preclude Creditor from moving forward with its

state law remedies.

          14.     Sufficient grounds exist for denial of confirmation of Debtor's plan:
  Case 19-15104        Doc 16     Filed 06/14/19 Entered 06/14/19 16:24:46              Desc Main
                                    Document     Page 3 of 3


           a. The Debtor's petition was not filed in good faith;

           b. The Debtor's plan has not been proposed in good faith.

       WHEREFORE, this Creditor, Bank of America, N.A., and/or its assigns, requests the Court enter

an Order denying confirmation of the Debtor's Chapter 13 plan.



       Dated this 14th day of June, 2019.

                                                        Bank of America, N.A.,


                                                        By:            /s/ Amanda J. Wiese
                                                                         Amanda J. Wiese
                                                                       One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
